TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00830-CV



                 Trisun Healthcare, LLC and Brian Threadgill, Appellants

                                                v.

  Michael Kumets, Pavel Kumets, and Strul Kumets, Individually and as next friend for
                           Yevgeniya Kumets, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 10-139-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Trisun Healthcare, LLC and Brian Threadgill have filed an unopposed

motion to dismiss as moot their accelerated interlocutory appeal against appellees Michael Kumets,

Pavel Kumets, and Strul Kumets, Individually and as next friend for Yevgeniya Kumets. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: May 5, 2011